Exhibit (10.15)
BADGER METER, INC.
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN FOR CERTAIN DIRECTORS
(approved December 12, 2008 and retroactively effective on January 1, 2008)
Section 1. Participants.
     Any director of Badger Meter, Inc. (the “Company”), other than a director
who is also a salaried officer or employee of the Company or any of its
subsidiaries, may elect to become a Participant under this Amended and Restated
Deferred Compensation Plan for Certain Directors (the “Plan”) by written notice
to the Company. This Plan shall apply only to compensation deferrals occurring
after 2004. Deferrals occurring before January 1, 2005 are controlled by the
terms of the plan as in effect in 2004.
Section 2. Deferred Compensation.
          Deferral Election. Any Participant may elect to defer all or any part
of his compensation as a director which is earned during a calendar year
beginning after the date of said election as he may specify in said written
notice to the Company, and such deferred compensation shall be credited by the
Company to a deferred compensation account for such Participant at the time it
would otherwise be payable to the director. Any Participant may increase, reduce
or suspend the election, but only with respect to payments earned in any
calendar year beginning after the filing of the modified election. In addition,
with respect to the calendar year in which a director is first eligible to, and
elects to participate in the Plan, the director may, within 30 days of becoming
a Participant in the Plan, elect to defer all or any part of his compensation as
a director which is earned during such calendar year beginning after the date on
which he filed the election to defer, provided the Participant was not an
employee of the Company during that same calendar year.
          Distribution Election. Prior to the calendar year in which the
compensation at issue is earned, the Participant may elect to have the amounts
credited to his deferred compensation account distributed to him in five or ten
equal annual installments. Such distribution shall begin at the time, and in
shall be made in such fashion, as described in Section 5. The Company shall
establish separate subaccounts as needed to identify amounts subject to
different payment intervals. If the Participant does not make a distribution
election under this Section 2, the amounts credited to the Participant’s
deferred compensation account under the Plan shall be payable in three equal
annual installments, as described in Section 5.
Section 3. Accounts.
     The deferred compensation of each Participant will be credited to an
account on the Company’s books in the name of such Participant, and each
Participant will be furnished annually with a statement of his account. Such
accounts shall serve solely as a device for determining the amount of the
deferred compensation to be paid to Participants and shall not constitute or be
treated as a trust fund of any kind.
          a. Cash or Stock Unit Deferrals.
     At the same time he elects to defer all or any part of his compensation,
the Participant shall also select the manner in which the compensation to which
he may become entitled after the date of election shall be deferred. The
Participant shall elect to defer that compensation in one of two ways – as cash
or as stock of the Company.
     Cash Subaccount. If a Participant elects to defer his compensation into a
Cash Subaccount, the Cash Subaccount is credited with the dollar amount of such
compensation on the date it would otherwise be payable. Amounts credited to the
Cash Subaccount are credited with interest as stated in Paragraph 4 of the Plan.
     Stock Subaccount. If a Participant elects to defer his compensation into a
Stock Subaccount, the Stock Subaccount is credited with a number of units
equivalent to the dollar amount of such compensation on the date it would
otherwise be payable. Such units will be computed by dividing the deferred
compensation by the fair market value of the Company’s Common Stock. Fair market
value for this purpose is the closing price of the Common Stock on the American
Stock Exchange on the last trading day of the quarter proceeding the date that
the compensation would have been paid if no deferral had been made. Amounts
credited to the Stock Subaccount are credited with dividends as stated in
Paragraph 4a of this document.
Section 4. Interest and Dividends.
     Interest. The Cash Subaccount of each Participant shall be credited with
interest annually, on the last day of each calendar year, until the amounts
credited to the Participant’s Cash Subaccount have been fully paid to him as
described

1



--------------------------------------------------------------------------------



 



under paragraph 6 hereof. The rate of interest to be credited shall be equal to
the prime rate of interest in effect at the M&I Marshall and Ilsley Bank of
Milwaukee, Wisconsin, as of the first business day of the calendar year.
     Dividends. The Stock Subaccount of each Participant shall be credited with
dividends quarterly, on the last day of each calendar quarter, until the full
payment to the participant under paragraph 6 hereof. Such dividends shall be
computed by multiplying the number of units in the Participant’s stock
subaccount on each dividend record date, by the amount of each dividend, to
determine the dividend amount. The dividend amount will then be divided by the
closing stock price on the dividend record date to determine the number of stock
units to be added to the stock subaccount. For example, if a participant has
five hundred (500) units in a stock subaccount on the record date of a twenty
cent ($.20) dividend declaration, the dividend amount would be one hundred
dollars (100). If the closing price of the stock was $50 on that date, two units
would be added to the Participant’s stock subaccount.
Section 5. Distribution.
     When a Participant shall Cease to be a Director of the Company the amount
accumulated in such Participant’s deferred compensation account shall be
distributed as follows:
     a. The Company pay to the Participant the amounts credited to the
Participant’s deferred compensation account on January 1 of each year following
the date on which the Participant Ceases to be a Director, an amount equal to
one-third, one-fifth or one-tenth of the amount accumulated in his deferred
compensation account at the date he Ceased to be Director (depending on the
number of installments elected by the Participant pursuant to Section 2, above),
plus any additional amount of deferred compensation or interest thereafter
credited to such account under the provisions of paragraph 4.
     b. If a Participant shall Cease to be a Director by reason of his death or
if he shall die after he shall be entitled to distribution hereunder but prior
to receipt of all distributions hereunder, all amounts credited to his account
shall be distributed to such beneficiary as such Participant shall have
designated by an instrument in writing filed with the Secretary of the Company,
or in the absence of such designation, to his personal representative or estate,
in the same manner and at the same intervals as they would have been made to
such Participant had he continued to live.
     c. Stock Subaccount Valuation
     Upon distribution of any portion or all of a Participant’s stock
subaccount, the value of the account will be computed by multiplying the number
of units in the account on the date of distribution by the closing price of the
Company’s Common Stock on the last day of the month prior to the distribution.
     d. Conversion of Stock Subaccount to Cash Subaccount.
     Within 30 days of the date he Ceases to be a Director, the Participant who
has a stock subaccount, may elect to convert the stock subaccount balance into a
cash subaccount balance. The conversion will be made by multiplying the number
of units in the account on the date of conversion by the closing price of the
Company’s Common Stock on the last day of the month prior to the conversion.
After conversion, the new cash subaccount would function in the same manner as
all other cash subaccounts.
     e. For purposes of this Plan, a Participant shall “Cease to be a Director”
upon the Participant’s termination of director services with the Company,
subject to the following conditions:
     (i) If the Participant takes a leave of absence from the Company for
purposes of military leave, sick leave or other bona fide leave of absence, the
Participant’s services will be deemed to continue for the first six (6) months
of the leave of absence, or if longer, for so long as the Participant’s right to
continue services is provided by either by statute or by contract. If the period
of the leave exceeds six (6) months and the Participant’s right to continue
services is not provided by either statute or contract, the Participant will be
considered to have Ceased to be a Director on the first day of the seventh (7th)
month of the leave of absence.

2



--------------------------------------------------------------------------------



 



     (ii) The Participant will be deemed to have Ceased to be a Director for
purposes of this Plan when the level of bona fide services performed by the
Participant for the Company (either as a director or as an employee, if the
Participant continues to provide services to the Company in a capacity other
than as a director) permanently decreases to a level equal to twenty percent
(20%) or less of the average level of services performed by the Participant
during the immediately preceding thirty-six (36)-month period (or the
Participant’s actual period of service, if less). The Participant will not be
deemed to have Ceased to be a Director if the Participant continues to provide
bona fide services to the Company in any capacity (whether as a director or an
employee if the Participant continues to provide services to the Company in a
capacity other than as a director) at a level that is greater than twenty
percent (20%) of the average level of services performed by the Participant
during the immediately preceding thirty-six (36)-month period (or the
Participant’s actual period of service, if less).
Section 6. Conditions.
     Until each Participant shall have received his full distribution hereunder,
he shall not (i) divulge at any time any confidential information, technical or
otherwise, obtained by him in his capacity as a director, or (ii) take any steps
to do anything which would damage or reflect adversely on the reputation of the
Company, or (iii) refuse to furnish such advisory or consulting services as the
Company may reasonably request and as his health may permit, provided that such
services shall be rendered as an independent contractor and not as an employee
and that the Company shall pay reasonable compensation for such services, as
well as reimbursement for expenses incurred in connection therewith. Any
Participant who shall fail to comply with any of the foregoing conditions shall
forfeit all right to any distribution of cash or stock which would otherwise be
payable to him thereafter under the terms of this Plan. Notwithstanding the
foregoing, however, the Company shall not require the Participant to provide
services to it pursuant to this Section 6 to such an extent that the
Participant, if he had previously Ceased to be a Director within the meaning of
Section 5 hereof, would, as a result of performing such services, be deemed not
to have Ceased to be a Director.
Section 7. Assignment.
     Neither the Participant, nor his beneficiary, nor his estate shall have any
right or power to transfer, assign, pledge, encumber, anticipate or otherwise
dispose of any rights or any distributions payable hereunder.
Section 8. Participants’ Rights Unsecured.
     The right of any Participant to receive a distribution hereunder shall be
an unsecured claim against the general assets of the Company, wholly contingent
upon the conditions set forth in paragraph 6.
Section 9. Tax Withholding.
     The Company shall have the right to deduct from all payments made from the
Plan, or from any other amount owed to the Participant (or to the Participant’s
personal representative or estate, if applicable), any Federal, state, or local
income or payroll taxes (including all taxes required under the Federal
Insurance Contributions Act) that the Company determines required by law to be
withheld with respect to such payments. If the amount so withheld by the Company
is insufficient for such purpose, then the Company may require the Participant
(or the Participant’s personal representative or estate, if applicable) to pay
to the Company, upon its demand, or otherwise make arrangements satisfactory to
the Company for payment of, such amount as may be requested by the Company in
order to satisfy the Company’s obligation to withhold any such taxes.
Section 10. Amendments of the Plan.
     The Board of Directors of the Company may amend the Plan at any time,
without the consent of the Participants or their beneficiaries, provided,
however, that no amendment shall divest any Participant of the right to receive
the amounts then credited to his account hereunder, subject only to the
conditions described in paragraph 6. Further, the Company may not, without the
consent of the affected Participant (or the Participant’s personal
representative or estate, if applicable), amend the Plan in any manner that
would cause the imposition of additional tax under Code section 409A on the
Participant (or the Participant’s personal representative or estate, if
applicable).

3



--------------------------------------------------------------------------------



 



Section 11. Termination of Plan.
     The Board of Directors of the Company may terminate the Plan at any time.
Upon termination of the Plan, distributions in respect of credits to
Participants’ deferred compensation accounts as of the date of termination shall
be made in the manner and at the time heretofore prescribed. Notwithstanding the
foregoing, however, the Company may not, without the consent of the affected
Participant (or the Participant’s personal representative or estate, if
applicable), terminate the Plan if such termination would cause the imposition
of additional tax under Code section 409A on the Participant (or the
Participant’s personal representative or estate, if applicable).
Section 12. Expenses.
     Costs of administration of the Plan will be paid by the Company.
Section 13. Gender and Number.
     Except when otherwise indicated by the context, any masculine terminology
used herein shall also include the feminine gender, and the definition of any
term herein in the singular shall also include the plural.
Section 14. Claims Appeal Procedure
     a. In the event a Participant disagrees with the determination of the
Corporate Governance Committee of the Board of Directors, or any successor
committee thereto (the “Committee”), regarding the Participant’s right to
benefits hereunder, the Participant must submit his written request for
reconsideration to the Committee setting forth the basis for his disagreement.
The Committee shall review the claim and provide a written response within
60 days after receipt of the claim, although the Committee may extend this
period to 120 days by notice to the Participant within the initial 60-day
period.
     b. If the Participant disagrees with the Committee’s determination on
review, the Participant may file a written objection within 60 days from the
date of the Committee’s written response requesting review by the Board of
Directors. The Board of Directors’ decision will be transmitted to the
Participant within 60 days of receipt of the written objections, although the
Board of Directors may extend this period to 120 days by written notice to the
Participant within the initial 60-day period. The Board of Directors’ decision
on appeal shall be final and binding on all parties.

4